                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LARRY SINGLETON,

             Plaintiff,

v.                                                            CV No. 18-493 JCH/CG

CITY OF HOBBS, et al.,

             Defendants.

              ORDER GRANTING UNOPPOSED MOTION TO EXTEND
                     CASE MANAGEMENT DEADLINES

      THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for Extension

of Case Management Deadlines, (Doc. 40), filed January 11, 2019. Plaintiff asks for an

approximately six-week extension of the parties’ case management deadlines due to

delays in setting expert witness depositions. The Court, having considered the motion

and noting it is unopposed, finds that the motion is well taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff’s Unopposed Motion for Extension of

Case Management Deadlines, (Doc. 40), is GRANTED and the deadlines in this case

are extended as follows:

      1. The termination date for discovery is March 15, 2019.

      2. Motions relating to discovery shall be filed by April 5, 2019.

      3. Pretrial motions, other than those relating to discovery, shall be filed by April

          15, 2019.

      4. Counsel are directed to file a consolidated final Pretrial Order as follows:

          Plaintiff to Defendants on or before May 31, 2019; Defendants to the Court on
  or before June 14, 2019.

IT IS SO ORDERED.


                        _________________________________
                        THE HONORABLE CARMEN E. GARZA
                        CHIEF UNITED STATES MAGISTRATE JUDGE




                               2
